DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 12, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both a robot and a method step, reference character “520” has been used to designate both a packaging machine and a method step, reference character “610” has been used to designate both a cloud and a method step, and reference character “620” has been used to designate both a bus engineering system and a method step.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Alphonso Collins on February 10, 2022.
The application has been amended as follows:

Specification, page 51 (“Substitute Specification”), second paragraph:
The real-time controller 100 is equipped with a multi-core processor, which comprises a microprocessor having a plurality of computing cores. The column "Core" [[662]] 362 in the App list 360 mentions in this case, for each of the software applications in the memory area 102 of the real-time controller 100, on which of the cores of the multi-core processor that software application is executed. In this way, it is possible to record in the bus database 112, for example, on which of a plurality of possible computing resources of the real-time controller a specific software application is executed.

CLAIMS:
21. (Amended) A real-time automation device comprising:
a real-time data bus;
a memory device; and
a bus database assigned to the real-time data bus, at least one of (i) a bus variable source and (ii) a bus variable receiver being one of assigned and assignable to a bus variable in the bus database;
wherein the real-time data bus is configured to transmit values assigned to predefined or predefinable bus variables;

wherein the memory device comprises a software application configured to one of (i) receive values assigned to the bus variable from the real-time data bus and (ii) send values assigned to the bus variable to the real-time data bus; and
wherein the real-time automation device is further configured to register the software application as a bus variable receiver or respectively as bus variable source for the bus variable in the bus database.

23. (Amended) A real-time automation device comprising:
a real-time data bus;
a memory device; and
a bus database assigned to the real-time data bus, at least one of (i) a bus variable source and (ii) a bus variable receiver being one of assigned or assignable to a bus variable within the bus database;
wherein the real-time data bus is configured to transmit values assigned to predefined or predefinable bus variables;
wherein the real-time data bus is further configured for cyclic data transport with a cycle time which is predefinable or predefined by a clock generator;
wherein the real-time data bus is further configured to communicate a value assigned to the bus variable from a bus variable source assigned to the bus variable in accordance with the bus database via 
wherein the memory device comprises a software application configured to one of (i) receive values assigned to the bus variable from the real-time data bus and (ii) send values assigned to the bus variable to the real-time data bus; and
wherein the real-time automation device is further configured to register the software application as the bus variable receiver or respectively as the bus variable source for the bus variable within the bus database.

38. (Amended) The method as claimed in claim [[35]] 37, wherein the software application is at least one of (i) installed, (ii) instantiated, (iii) started and (iv) activated before said start of the communication.

39. (Amended) The method as claimed in claim [[35]] 37, wherein the software application is configured as a control software application for executing a control program to control an apparatus or an installation; and wherein the control program is started in a context of a sequence of the method.

40. (Amended) The method as claimed in claim [[36]] 38, wherein the software application is configured as a control software application for executing a control program to control an apparatus or an installation; and wherein the control program is started in a context of a sequence of the method.

41, wherein the software application is at least one of (i) uninstalled, (ii) stopped and (iii) deactivated after said starting communication.

43. (Amended) The method as claimed in claim [[38]] 41, wherein the software application is configured as a control software application for executing a control program to control an apparatus or an installation; and wherein the control program is stopped in a context of a sequence of the method.

44. (Amended) The method as claimed in claim [[39]] 42, wherein the software application is configured as a control software application for executing a control program to control an apparatus or an installation; and wherein the control program is stopped in a context of a sequence of the method.

Allowable Subject Matter
Claims 21-44 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 21, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a real-time automation device wherein the memory device comprises a software application configured to one of (i) receive values assigned to the bus variable from the real-time data bus and (ii) send values assigned to the bus variable to the real-time data bus; and wherein the real-time automation device is further configured to register the software application as a bus variable receiver or respectively as bus variable source for the bus variable in the bus database.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184